Citation Nr: 1706734	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  14-40 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for hypertensive cardiovascular disease, rated as 60 percent disabling prior to December 1, 2013, and as 30 percent disabling as of that date, to include the propriety of the reduction to 30 percent effective December 1, 2013.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, reduced the rating assigned for hypertensive cardiovascular disease to 30 percent, effective December 1, 2013. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing before the undersigned, the Veteran testified that in July or August 2013 he underwent a cardiac stress test at a private hospital in New Jersey.  He was advised that he should attempt to obtain a copy of this test, and the record was left open for 60 days following the hearing in order for him to submit the evidence.  In a statement dated in August 2015, the Veteran indicated that he had not received a copy of the record.  

VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since records of cardiac stress testing are relevant to the claim, the Veteran should be asked to provide any necessary authorization for retrieval of those records and the records should be obtained.  38 C.F.R. § 3.159 (c)(1) (2016.

Accordingly, the case is REMANDED for the following action:
1.  Ask the Veteran to provide a release form for any records of private treatment that have not yet been associated with the file which may relate to his hypertensive cardiovascular disease.  Specifically, this must cover testing including cardiac stress test at Voorhees Hospital in Voorhees Township, New Jersey in July or August 2013.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him further opportunity to obtain the records.

2.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claim in light of all additional evidence received.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case and return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




